DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because the drawings do not have proper hatching and it is unclear what is solid structure or not (see Jensen, USP 5,351,934, for an example of hatching in drawings).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with informalities too numerous to mention specifically.  The following noted informalities are merely exemplary thereof.
Claim 1 recites, “it” in line 6.  It is unclear which of the previously recited structure “it” refers” to.
Claim 1 recites, “at least one flow guide device (34) causing an at least partial reversal of direction in the flow path of the fluid emerging from the valve part (6) as soon as the latter assumes an open position.”  It is unclear what deviation from straight flow would constitute “at least partial reversal of direction in the flow path”.
Claim 1 recites the hollow valve part, the valve closing part, and at least one flow guide device as separate elements.  However, dependent claims appear to suggest that they overlap in scope to some extent (e.g., see claim 3).  It is unclear if the scope of the claims requires the hollow valve part, the valve closing part, and at least one flow guide device to be separate elements or not.
Claim 2 recites, “in the direction of the flow path of the fluid, at least one further flow guide device (36) adjoins the one flow guide device (34) in sequence, which complements the reversal of direction effected by the one flow guide device (34) by an at least partial reversal of direction in the flow path of the fluid such that, preferably after the fluid has passed through the two reversals of direction of the fluid, the rectilinear fluid flow direction predominantly present in the valve part (6) is restored after passing through both flow guide devices (34, 36).”  It is 
Claim 2 and 3 recite “the reversal of flow” which lacks clear antecedent basis in the claims as claim 1 recites “at least partial reversal”.
Claim 4 recites, “the further flow guide device (36) is formed from parts of the one flow guide device (34) and from a guiding device (38), which is preferably formed from wall parts of the valve housing (4).”  The recitation to “the further flow guide device” lacks proper antecedent basis in the claims and it is unclear if the phrase starting with “preferably” is required by the claim or if it is merely a preference.
Claim 5 recites, “that the two flow guide devices (34, 36) forming an overall flow guide device are co-planar, which at least one plane extends through the longitudinal axis (L) of the valve part (6) and in which the flow path of the fluid is wave-shaped.”  The recitation to “the two flow guide devices” lacks clear antecedent basis in the claims.  The recitation to co-planar seems to suggest one common plane, but the next phrase (“which at least one plane”) seems to suggest more than one plane.  Finally, the scope of “wave-shaped” is unclear as nothing appear to be shaped like a wave.
Claim 6 recites, “the two flow guide devices (34, 36) are at least partially formed from wall parts of the valve part (6), the valve closing part (10) and the guiding device (38), which in a concentric arrangement to each other delimit annular flow chambers (40) between the valve part (6) and the valve closing part (10) and between this closing part (10) and the guiding device (38).”  The recitation to “the two flow guide devices” lacks clear antecedent basis in the claims.  
Claim 7 recites, “the valve closing part (10) is arranged stationarily in the valve housing (4) and has a closing plate (32) of 
In claim 8, “the actuating magnet” lacks clear antecedent basis in the claims.  Also, the recitation to “it” is unclear as to which previously recited element is “it”.
Claim 9 recites, “the closed position of the valve part (6) its free end face (42) in the manner of a control edge (43) is enclosed by an annular control edge (45) of a different type of valve closing part (10), forming one flow chamber (44).”  It is unclear what “its free end face” refers to.  It is unclear what the scope of “the manner of a control edge (43)” encompasses.  It is unclear what the scope of “a different type of valve closing part (10)” encompasses as compared to the previously recited valve closing part.
In claim 10, it is unclear what “its free end face” refers to and “the one flow chamber” lacks clear antecedent basis in the claims.
Claim 11 recites, “its one free end face (42) is flush with the guiding device (38), which co-delimits the further flow chamber (48).”  It is unclear what “its one free end face” refers to and “the further flow chamber” lacks clear antecedent basis in the claims.
Claim 12 recites, “the respective annular control edges (43, 45) are co-delimited by a conically inclined annular surface (62, 64) on the valve part (6) and/or on the valve closing part (10) at their respective free ends, and in that the annular surface (64) of the valve closing part (10) is inclined in the direction of the fluid outlet (A) and that the other annular surface (62) of 
Claim 13 recites, “the valve closing part (6) is accommodated in the valve housing (4) between housing parts (24) thereof, preferably in a clamping manner, which co-delimit a kind of torus (26), which is co-formed by the further flow chamber (48), which preferably adjoins the other torus chamber (66) in a continuously widening manner.”  It is unclear if the phrases starting with “preferably” are required by the claim or if they are merely a preference.  It is unclear what the scope of “a kind of torus” encompasses.  The recitation to “the other torus chamber” lacks proper antecedent basis in the claims.  
Claim 14 recites, “the valve closing part (10) passes through the torus (26) and has passages (30) arranged on an annular flange (28), both ends of which open into the torus (26), which opens in the direction of the fluid outlet (A) at the outlet end.”  The recitation to “the torus” lacks proper antecedent basis in the claims.  

In light of the above, the claims are examined as best understood.  Any failure to apply prior art should not be construed as an indication of allowable subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, and 10 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et alia (US Patent Number 5,351,934), hereinafter “Jensen”.
	Re claim 1, Jensen discloses a valve device having a valve housing (38), in which a hollow valve part (14, 16) is guided in a longitudinally movable manner, which valve part, controlled by an actuating device (including at least coils 26, 28, and biasing bellows 48, 57, 58, or the alternative springs discussed in col. 4, lines 8-17), in at least one open position (shown in Fig. 1) opens the fluid path through the valve between a fluid inlet (12) and a fluid outlet (20) along a predeterminable flow path for a fluid and in a closed position, in which the valve part is in contact with a valve closing part (including 18) from which the valve part lifts off in the respective open position, blocks this fluid path, characterized in that there is at least one flow guide device (including 16, 18 and 55, note that dependent claims have the guide device at least partially overlapping in scope with the valve closing part and the hollow valve part) causing an at least partial reversal of direction in the flow path of the fluid emerging from the valve part as soon as the latter assumes an open position (as the valve opens the flow is guided by ref. nos. 18 and/or 55 in a direction that is at least partially reversing flow). 
Re claim 2, Jensen discloses the valve device according to claim 1, characterized in that in the direction of the flow path of the fluid, at least one further flow guide device (the solid structure that extends inward from outer portion of the outlet 20 and holds ref. nos. 18 and 55 as 
Re claim 3, Jensen discloses the valve device according to claim 1, characterized in that the one flow guide device is formed from parts of the valve part and of the valve closing part which, in the course of the reversal of direction, to this extent delimit the flow path of the fluid emerging from the valve part in its open position (i.e. the valve part and the valve closing part both contribute to the “at least partial reversal of flow”). 
Re claim 4, Jensen discloses the valve device according to claim 1, characterized in that the further flow guide device is formed from parts of the one flow guide device and from a guiding device, which is preferably formed from wall parts of the valve housing (i.e., both the interior of the housing wall and portions of the valve closing part and/or valve part contribute affect the flow path). 
Re claim 5, Jensen discloses the valve device according to claim 1, characterized in that the two flow guide devices forming an overall flow guide device are co-planar, which at least one plane extends through the longitudinal axis of the valve part and in which the flow path of the fluid is wave-shaped (the scope is unclear (note the 112 rejection above; however, Jensen has various structure that guides flow with portions that are coplanar and would extend through the valve part). 

Re claim 8, Jensen discloses the valve device according to claim 1, characterized in that in the fully open position of the valve part, a magnet armature (68) of the actuating magnet has moved until it is in full contact against a pole core (40) of the actuating device, leaving open a separating gap and in that in doing so the valve part in its axial direction of travel is disengaged from the valve closing part and the end faces of the valve part and the valve closing part facing each other are axially spaced apart (see Fig. 1). 
Re claim 10, Jensen discloses the valve device according to claim 1, characterized in that, when the valve part is increasingly opened, its free end face moves away from the closing plate of the valve closing part in the axial direction, enlarging the one flow chamber (i.e., as the valve opens more, there is more flow). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753